     Case 1:18-cr-00054-DAD-BAM Document 114 Filed 04/16/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   LAUREL J. MONTOYA
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00054-DAD-BAM

12                                      Plaintiff,        FINAL ORDER OF FORFEITURE

13                               v.

14    JULIAN AISPURO, JR., and
      ABEL GREGORY CASTRO,
15
                                        Defendants.
16

17

18            WHEREAS, on or about July 27, 2020, the Court entered a Preliminary Order of

19   Forfeiture, forfeiting to the United States all right, title, and interest of defendant Abel Gregory

20   Castro in the following property:

21                     a. Smith and Wesson, .38 caliber revolver, and

22                     b. All ammunition seized.

23            WHEREAS, on or about August 13, 2020, the Court entered a Preliminary Order of

24   Forfeiture, forfeiting to the United States all right, title, and interest of defendant Julian

25   Aispuro, Jr. in the above-listed property.

26            AND WHEREAS, beginning on August 14, 2020, and again on September 2, 2020, for

27   at least thirty (30) consecutive days, the United States published notice of the Court’s Orders of

28   Forfeiture on the official internet government forfeiture site www.forfeiture.gov. Said
     FINAL ORDER OF FORFEITURE                            1
     Case 1:18-cr-00054-DAD-BAM Document 114 Filed 04/16/21 Page 2 of 2


 1   published notice advised all third parties of their right to petition the Court within sixty (60)

 2   days from the first day of publication of the notice for a hearing to adjudicate the validity of

 3   their alleged legal interest in the forfeited property;

 4           AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 5   subject property and the time for any person or entity to file a claim has expired.

 6           Accordingly, it is hereby ORDERED and ADJUDGED:

 7           1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

 8   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

 9   924(d)(1) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

10   title, and interest of Abel Gregory Castro and Julian Aispuro, Jr.

11           2.      All right, title, and interest in the above-listed property shall vest solely in the

12   name of the United States of America.

13           3.      The U.S. Customs and Border Protection shall maintain custody of and control

14   over the subject property until it is disposed of according to law.

15   IT IS SO ORDERED.
16
         Dated:     April 16, 2021
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                          2
